Citation Nr: 0512762	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-08 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This issue was remanded by the Board in an action dated in 
June 2004 in order that the veteran be afforded a VA 
audiological evaluation in furtherance of his claim.


FINDING OF FACT

The veteran has bilateral sensorineural hearing loss that is 
not related to military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2001, the veteran filed a claim of service 
connection for hearing loss.  He contended that his hearing 
loss was the result of exposure to noise from the firing of 
heavy field artillery pieces 24 hours per day, seven days per 
week while serving in Korea, notwithstanding that hostilities 
in Korea had ended before his service there.  As noted above, 
service connection was denied by the RO.  In his notice of 
disagreement (NOD) the veteran added that his hearing loss 
began while he was in service, and that he was also exposed 
to loud noises from the trucks and equipment that he had to 
ride in while in service.  At an October 2003 hearing before 
the undersigned Veterans Law Judge, the veteran testified 
that he was also exposed to loud noise from firing 90 mm 
cannon and .30 and .50 caliber machine guns while undergoing 
10 weeks of tank training prior to service in Korea.  The 
veteran also testified that he cannot remember whether he was 
issued hearing protection.  The veteran's DD Form 214 
indicates that he had a specialty number of 130.00, Basic 
Armor.

The veteran's service medical records (SMRs) contain a 
December 1954 pre-enlistment physical examination report 
showing a whispered voice examination which revealed hearing 
acuity of 15/15.  Also of record is the veteran's separation 
physical examination of December 1956, which also showed 
hearing acuity of 15/15.  Mild hearing loss was noted at an 
April 1984 VA examination.  Increased thresholds in high 
frequencies were noted on VA audiometric tests performed in 
1985 and 1990.  Hearing impairment for VA disability purposes 
under the now current criteria was not suggested by the 
record until a VA audiologic examination given in July 1993 
for an unrelated claim.  The examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
30
35
LEFT
10
15
20
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The audiologist noted that the veteran 
complained of trouble hearing, and of tinnitus.  The 
audiologist found hearing was within normal limits for the 
standards in effect at the time.  No audiologic history was 
obtained, and the audiologist's report did not discuss the 
etiology of any hearing loss.  

The veteran was given another audiologic examination in 
September 1995, also predating and unrelated to the instant 
claim for hearing loss.  That examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
--
35
LEFT
10
20
30
--
45

Speech recognition ability was not reported.  The 
audiologist's report noted a history of noise exposure and a 
mild bilateral hearing loss, but did not discuss the etiology 
of any hearing loss.

On remand, the veteran was given an audiologic examination at 
the VA Medical Center (VAMC) in Cleveland, Ohio.  The July 
2004 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
30
40
LEFT
15
20
30
40
60

Speech audiometry revealed speech recognition ability of 88 
percent in the both ears.

The examiner noted the veteran's history of exposure to loud 
noises.  He also noted that the veteran's case file had been 
reviewed and revealed the audiometric findings noted above.  
The examiner noted that an April 1993, and the September 1995 
hearing test noted above, were administered at a VA clinic 
without the benefit of an audiometric sound room, and opined 
that the thresholds shown might have been better had the 
tests been conducted in a quieter test atmosphere.  

The examiner diagnosed mild sensorineural hearing loss 
bilaterally, and opined that it was less likely than not that 
the hearing loss in either ear was the result of any activity 
during military service.  This conclusion was based on (1) 
the fact that there was no notation in the veteran's SMRs of 
any hearing loss; (2) the results of hearing tests 
administered through 1993 showing normal hearing bilaterally 
through 4000 Hertz (Hz.), and what decrement there was would 
be within normal limits when presbycusis (age-related hearing 
loss) is taken into account; and (3) the results of this 
(July 2004) hearing test.  The examiner added that, when 
presbycusis is taken into account, this hearing test showed 
normal limits bilaterally through 4000 Hz.  It was also noted 
that the 60 decibel threshold at 4000 Hz. in the left ear was 
not present on any previous tests.  The examiner thus 
concluded that this 60-decibel threshold at 4000 Hz. in the 
left ear could not be considered as being related to any 
activity during military service. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including sensorineural hearing 
loss (organic disease of the nervous system), may be 
presumptively service-connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  

As noted above, the veteran's hearing loss was not manifested 
until 1984, many years after leaving service.  Consequently, 
he may not be presumptively service connected for 
sensorineural hearing loss.  Id.

In claims of entitlement to service connection for hearing 
loss, current disability is defined by 38 C.F.R. § 3.385.  
Under this regulation, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for a 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent 
correct.  

As noted above, service connection requires medical evidence 
of a current disability.  Here, the results of the July 2004 
hearing test show the veteran has a current disability in the 
form of impaired hearing as defined by VA regulations.  
However, there is neither medical evidence of in-service 
incurrence or aggravation of an injury or disease, nor 
medical evidence of a nexus between the current disability 
and any in-service disease or injury, such as the acoustic 
trauma about which the veteran testified.  The July 2004 
examiner, noting that the results of hearing tests 
administered through 1993 showed normal hearing bilaterally 
through 4000 Hz., opined that it was less than likely as not 
that the veteran's mild hearing loss was related to any 
activity in military service.  This opinion evidence stands 
uncontradicted in the record and consequently is afforded 
significant evidentiary weight.  Without competent medical 
evidence of a nexus between the current disability and any 
in-service disease or injury, service connection for hearing 
loss is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was first apprised of VA's 
duties to both notify and assist in correspondence dated in 
March 2001, shortly after enactment of the VCAA, and several 
months before the initial adverse decision by the RO.  
Additional correspondence dated in December 2001 and June 
2004 kept the veteran apprised of the status of his claim, 
and reiterated VA's duties to notify and assist.  (Although 
the complete notice required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the several 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection for hearing loss, what evidence was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what information VA would assist 
in obtaining on the veteran's behalf, what information the 
veteran was responsible for obtaining, and where the veteran 
was to send the information sought.  The RO specifically 
requested that the veteran identify any additional 
information or evidence he wanted the RO to obtain on his 
behalf.  Additionally, the RO informed the veteran of the 
results of its rating decisions, and the procedural steps 
necessary to appeal.  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's VA 
and private treatment records.  Also as noted above, the 
veteran was afforded a hearing and an audiological 
examination.  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


